 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-244 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   OU VERN SAETEURN,                                  DATE: January 24, 2019
                                                        TIME: 10 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on January 24, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until March

22 14, 2019, and to exclude time between January 24, 2019, and March 14, 2019, under Local Code T4.
23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes 407 Bates stamped items, including audio recordings, reports, and photographs. All of

26          this discovery has been either produced directly to counsel and/or made available for inspection

27          and copying.

28                 b)      The government expects to produce additional discovery shortly.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               c)       The government recently filed a notice of related cases as to this matter (ECF

 2        Entry 20) and a separate matter against the defendant’s brother, A Vern Saeteurn, who is named

 3        in United States v. A Vern Saeteurn (2:18-cr-212 TLN).

 4               d)      Counsel for defendant desires additional time to consult with his client, to review

 5        the current charges, and to conduct investigation and research related to them.

 6               e)       Counsel for defendant believes that failure to grant the above-requested

 7        continuance would deny him the reasonable time necessary for effective preparation, taking into

 8        account the exercise of due diligence.

 9               f)      The government does not object to the continuance.

10               g)      Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendant in a trial within the

12        original date prescribed by the Speedy Trial Act.

13               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of January 24, 2019 to March 14,

15        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17        of the Court’s finding that the ends of justice served by taking such action outweigh the best

18        interest of the public and the defendant in a speedy trial.

19
20               //

21
22
23               //

24
25
26               //

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
     Dated: January 22, 2019                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ AMANDA BECK
 8                                                           AMANDA BECK
                                                             Assistant United States Attorney
 9
10
     Dated: January 22, 2019                                 /s/ TODD LERAS
11                                                           TODD LERAS
                                                             Counsel for Defendant
12
                                                             Ou VERN SAETEURN
13
14
15                                                   ORDER
16          IT IS SO ORDERED.
17 Dated: January 23, 2019
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
